MacIntyre, J.
Joe Summerville was convicted of the offense of misdemeanor, for that he did “have, control, and possess certain alcoholic and prohibited liquors on which the Georgia State revenue stamps had not been affixed and in excess of one quart.” His motion for new trial based solely on the general grounds was overruled, and he excepted. The evidence connecting the defendant with the offense charged was not sufficient to exclude every reasonable hypothesis except that of his guilt. It follows that his conviction was unauthorized, and that the overruling of his motion for new trial was error.

Judgment reversed

Broyles, G. J., and Gardner, J., concur.